

Exhibit 10.4
2020 OFFICER CASH RETENTION AWARD AGREEMENT
CALLON PETROLEUM COMPANY
2020 OMNIBUS INCENTIVE PLAN


THIS AGREEMENT (“Agreement”) is effective as of [●] (the “Effective Date”), by
and between Callon Petroleum Company, a Delaware corporation (the “Company”),
and ____________________ (the “Grantee”).
The Company has adopted the 2020 Callon Petroleum Company Omnibus Incentive Plan
(the “Plan”), which by this reference is made a part hereof, for the benefit of
eligible employees, directors and independent contractors of the Company and its
Subsidiaries. Capitalized terms used and not otherwise defined herein shall have
the meaning ascribed thereto in the Plan. The Committee has determined that it
would be in the interest of the Company and its stockholders to grant the cash
bonus award provided herein to the Grantee in order to provide Grantee with
additional remuneration for services rendered, to encourage Grantee to remain in
the employ of the Company or its Subsidiaries and to increase Grantee’s personal
interest in the continued success and progress of the Company.
The Company and Grantee therefore agree as follows:
1.General. Pursuant to the Plan and subject further to the terms and conditions
herein, the Company and Grantee enter into this Agreement pursuant to which the
Grantee is eligible to receive a cash retention award of [VALUE] (“Cash
Retention Award”).
2.Vesting of Cash Retention Award. Subject to the provisions of paragraph 4
hereof, the Cash Retention Award shall vest in [PERIOD] increments, valued at
[VEST VALUE] each, on the [VEST DATES] anniversaries of the Grant Date (each, a
“Vesting Date”); provided that the Grantee remains in continuous employment with
the Company through the applicable Vesting Date.
3.Payment Terms. Except as otherwise provided in Section 4, each installment of
the Cash Retention Award shall be paid to the Grantee as soon as reasonably
practicable (but no later than the second regularly scheduled payroll period)
following the applicable Vesting Date, subject to the Grantee’s continued
employment with the Company through the applicable Calculation Date. For
purposes of this Agreement, references to employment with the Company include
employment with any successor to the Company as well as employment with any
Subsidiary.
4.Termination of Employment; Forfeiture; Cap.
(a)Death and Disability. In the event the Grantee’s employment with the Company
is terminated as a result of the Grantee’s death or Disability (as defined
below) prior to the occurrence of a Change in Control, the Cash Retention Award
shall immediately vest.



--------------------------------------------------------------------------------



(b)Change in Control Event. In the event the Grantee’s employment is terminated
by the Company without Cause (as defined below), as a result of the Grantee’s
death or Disability, or by the Grantee for Good Reason within the two-year
period immediately following the effective date of a Change in Control, the
Grantee will receive the Cash Retention Award all remaining unvested portions of
the Cash Retention Award shall be 100% vested as of such termination date.
(c)Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below.
(i) For purposes hereof, “Cause” is defined as: (i) the conviction of the
Grantee by a court of competent jurisdiction as to which no further appeal can
be taken of a crime involving moral turpitude or a felony or entering the plea
of nolo contendere to such crime by the Grantee; (ii) the commission by the
Grantee of a material act of fraud upon the Company, any Subsidiary or
Affiliate; (iii) the material misappropriation by the Grantee of any funds or
other property of the Company, any Subsidiary or Affiliate; (iv) the knowing
engagement by the Grantee without the written approval of the Board of Directors
of the Company, in any material activity which directly competes with the
business of the Company, any Subsidiary or Affiliate, or which would directly
result in material injury to the business or reputation of the Company or any
Subsidiary or Affiliate; (v)(1) a material breach by the Grantee during the
Grantee’s employment with the Company of any of the restrictive covenants set
out in the Grantee’s employment agreement with the Company, if applicable, or
(2) the willful and material nonperformance of the Grantee’s duties to the
Company or any Subsidiary or Affiliate (other than by reason of the Grantee’s
illness or incapacity), and, for purposes of this clause (v), no act or failure
to act on Grantee’s part shall be deemed “willful” unless it is done or omitted
by the Grantee not in good faith and without his reasonable belief that such
action or omission was in the best interest of the Company, (vi) any breach of
the Grantee’s fiduciary duties to the Company, including, without limitation,
the duties of care, loyalty and obedience to the law; and (vii) the intentional
failure of the Grantee to comply with the Company’s Code of Business Conduct and
Ethics, or to otherwise discharge his duties in good faith and in a manner that
the Grantee reasonably believes to be in the best interests of the Company, and
with the care an ordinarily prudent person in a like position would exercise
under similar circumstances.
(ii) For purposes hereof, “Disability” shall mean the physical or mental
inability of Grantee to carry out the normal and usual duties of his position on
a full-time basis for an entire period of six (6) continuous months together
with the reasonable likelihood, as determined by the
2

--------------------------------------------------------------------------------



Committee, that Grantee, upon the advice of a qualified physician, will be
unable to carry out the normal and usual duties of his position.
(d)Other Arrangements. The Grantee acknowledges and agrees that the Cash
Retention Award shall not constitute a “bonus” (or similar term) for purposes of
any other plan or agreement between the Grantee and the Company (or a subsidiary
thereof), including, for the avoidance of doubt, for purposes of calculating
severance benefits under any such agreement or plan.
(e)Forfeiture. Notwithstanding anything herein to the contrary, but subject to
Section 4(a) and Section 4(b) herein, upon termination of the Grantee’s
employment with the Company (for any or no reason), all unvested portions of the
Cash Retention Award shall be immediately forfeited without consideration.
5.Clawback Policy. The Grantee hereby acknowledges and agrees that all rights
with respect to the Cash Retention Award are subject to the Company’s Clawback
Policy, as may be in effect from time to time. The Grantee further acknowledges
and agrees that the Cash Retention Award and amounts received with respect to
the Cash Retention Award are subject to recoupment pursuant to the terms of the
Company Clawback Policy.
6.Mandatory Withholding of Taxes. Grantee acknowledges and agrees that the
Company shall deduct from the cash otherwise payable or deliverable an amount of
cash that is equal to the amount of all federal, state and local taxes required
to be withheld by the Company.
7.Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement shall be in writing and shall be delivered personally or sent by first
class mail, postage prepaid to the following address:
Callon Petroleum Company
2000 W. Sam Houston Parkway South, Suite 2000
Houston, Texas 77042
Attention: Human Resources


with a copy to:


Callon Petroleum Company
2000 W. Sam Houston Parkway South, Suite 2000
Houston, Texas 77042
Attention: Law Department


Any notice or other communication to the Grantee with respect to this Agreement
shall be in writing and shall be delivered personally, and (i) shall be sent by
first class mail, postage prepaid, to Grantee’s address as listed in the records
of the Company on the Effective Date,
3

--------------------------------------------------------------------------------



unless the Company has received written notification from the Grantee of a
change of address, or (ii) shall be sent to the Grantee’s e-mail address
specified in the Company’s records.
8.Grantee Employment. Nothing contained in this Agreement, and no action of the
Company or the Committee with respect hereto, shall confer or be construed to
confer on the Grantee any right to continue in the employ of the Company or
interfere in any way with the right of the Company to terminate the Grantee’s
employment at any time, with or without cause; subject, however, to the
provisions of the Grantee’s employment agreement, if applicable.
9.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware. Any suit, action or
other legal proceeding arising out of this Agreement shall be brought in the
United States District Court for the Southern District of Texas, Houston
Division, or, if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Harris County, Texas. Each
of the Grantee and the Company consents to the jurisdiction of any such court in
any such suit, action, or proceeding and waives any objection that it may have
to the laying of venue of any such suit, action, or proceeding in any such
court.
10.Construction. References in this Agreement to “this Agreement” and the words
“herein,” “hereof,” “hereunder” and similar terms include all exhibits and
schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee hereunder. All decisions of the
Committee upon questions regarding this the Plan or this Agreement shall be
conclusive. Unless otherwise expressly stated herein, the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan shall control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.
11.Code Section 409A. The Cash Retention Award granted under this Agreement is
designed to be exempt from or comply with Section 409A of the Internal Revenue
Code of 1986, as amended from time to time (the “Code”) and the related Treasury
Regulations thereunder and the provisions of this Agreement will be
administered, interpreted and construed accordingly (or disregarded to the
extent such provision cannot be so administered, interpreted, or construed). If
the Grantee is identified by the Company as a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i) on the date on which the Grantee has a
“separation from service” (other than due to death) within the meaning of
Treasury Regulation § 1.409A-1(h), any amount payable or settled under this
Agreement on account of a separation from service that is deferred compensation
subject to Section 409A of the Code shall be paid or settled on the earliest of
(1) the first business day following the expiration of six months from the
Grantee’s separation from service, (2) the date of the Grantee’s death, or (3)
such earlier date as complies with the requirements of Section 409A of the Code.
12.Excise Taxes. Notwithstanding anything to the contrary in this Agreement, if
the Grantee is a “disqualified individual” (as defined in Code Section 280G(c)),
and the payments and benefits provided for under this Agreement, together with
any other payments and benefits
4

--------------------------------------------------------------------------------



which the Grantee has the right to receive from the Company or any of its
affiliates or any party to a transaction with the Company or any of its
affiliates, would constitute a “parachute payment” (as defined in Code
Section 280G(b)(2)), then the payments and benefits provided for under this
Agreement shall be either (a) reduced (but not below zero) so that the present
value of such total amounts and benefits received by the Grantee from the
Company and its affiliates will be one dollar ($1.00) less than three times the
Grantee’s “base amount” (as defined in Code Section 280G(b)(3)) and so that no
portion of such amounts and benefits received by the Grantee shall be subject to
the excise tax imposed by Code Section 4999 or (b) paid in full, whichever
produces the better net after-tax position to the Grantee (taking into account
any applicable excise tax under Code Section 4999 and any other applicable
taxes). The reduction of payments and benefits hereunder, if applicable, shall
be made by reducing payments or benefits to be paid hereunder in the order in
which such payment or benefit would be paid or provided (beginning with such
payment or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time).
The determination as to whether any such reduction in the amount of the payments
and benefits provided hereunder is necessary shall be made by a nationally
recognized accounting firm selected by the Company. If a reduced payment or
benefit is made or provided and through error or otherwise that payment or
benefit, when aggregated with other payments and benefits from the Company (or
its affiliates) used in determining if a parachute payment exists, exceeds one
dollar ($1.00) less than three times the Grantee’s base amount, then the Grantee
shall immediately repay such excess to the Company upon notification that an
overpayment has been made.
13.Grantee Acceptance. By electronically accepting this Agreement the Grantee
hereby accepts the cash bonus award provided herein subject to the terms and
conditions provided herein.
5